Order unanimously reversed on the law without costs, and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Respondent appeals from an order adjudicating her a person in need of supervision and placing her on probation for 12 months. Respondent also appeals from an order directing her placement outside the home based upon a violation of the previously imposed probation. The record reveals that before admitting the allegations in the petition, respondent was not advised by the court of her right to remain silent, or of possible specific dispositional orders (Family Ct Act §§ 741, 321.3 [1]). This constitutes reversible error (see, Matter of Walter A., 104 AD2d 734, 735; Matter of Kelly Sue N., 94 AD2d 976). Since respondent’s placement resulted from a violation of probation which had been imposed based upon an invalid admission, the order of placement is a nullity and must be vacated. (Appeal from order of Erie County Family Court, Notaro, J.—PINS.) Present—Dillon, P. J., Callahan, Doerr, Green and Balio, JJ.